EXPENSE LIMITATION AGREEMENT April 1, 2013 Administrative Data Management Corp. 55 Broadway New York, NY 10006 Dear Ladies and Gentlemen: As transfer agent to First Investors Income Funds, First Investors Equity Funds and First Investors Tax Exempt Funds (each, a “Trust”), Administrative Data Management Corp. (“transfer agent”), agrees to reimburse transfer agency expenses of the Institutional and Advisor Class Shares of the series of the Trusts, as set forth on Attachment A hereto (each such series, a “fund” and together the “Funds”), to the extent that the transfer agency fees and expenses (including out of pocket expenses) of the Institutional Class shares and Advisor Class shares, respectively, of the Funds exceed the limitations set forth in Attachment A (“Agreement”). For a period not to exceed three (3) years from the date the transfer agent pays an expense hereunder, the transfer agent may, in its discretion, recover such expense from a Fund to the extent that the transfer agency expenses for the Institutional Class or Advisor Class shares, as applicable, of that Fund on the date of recovery do not exceed the expense limitations set forth in Attachment A. The transfer agent agrees that it shall look only to the assets of each Fund individually for performance of this Agreement and for any claims for payment.No trustees, officers, employees, agents or shareholders of the Trusts shall be personally liable for performance by the Funds under this Agreement. This Agreement shall be governed by, and construed and enforced in accordance with, the laws of the State of Delaware, except insofar as the Investment Company Act of 1940, as amended, or other federal laws and regulations may be controlling.Any amendment to this Agreement shall be in writing signed by the parties hereto.Subject to approval by the transfer agent, this Agreement may be amended or terminated with respect to a Trust, on behalf of any of its Funds, by the Trust’s Board of Trustees without the approval of Trust shareholders. Very truly yours, FIRST INVESTORS INCOME FUNDS By:/s/Derek Burke Name:Derek Burke Title:President FIRST INVESTORS EQUITY FUNDS By:/s/ Derek Burke Name:Derek Burke Title:President FIRST INVESTORS TAX EXEMPT FUNDS By:/s/ Derek Burke Name:Derek Burke Title:President ADMINISTRATIVE DATA MANAGEMENT CORP. By: /s/ Derek Burke Name:Derek Burke Title:President 2 Attachment A Expense Limitations The transfer agency fees and expenses of the Institutional Class shares and the Advisor Class shares, respectively, of each Fund set forth below shall be limited, pursuant to this Agreement, to no more than 0.05% and 0.20%, respectively (as a percent of average daily net assets attributable to each stated class). Fund Expense Limitation Period Ends First Investors Equity Funds: Total Return Fund April 1, 2014 Equity Income Fund April 1, 2014 Growth & Income Fund April 1, 2014 Global Fund April 1, 2014 Select Growth Fund April 1, 2014 Opportunity Fund April 1, 2014 Special Situations Fund April 1, 2014 International Fund April 1, 2014 First Investors Income Funds: Cash Management Fund (Institutional Class only) April 1, 2014 Government Fund April 1, 2014 Investment Grade Fund April 1, 2014 Fund For Income April 1, 2014 International Opportunities Bond Fund April 1, 2014 Strategic Income Fund (Advisor Class only) April 3, 2014 First Investors Tax Exempt Funds: Tax Exempt Income Fund May 1, 2014 Tax Exempt Opportunities Fund May 1, 2014 California Tax Exempt Fund May 1, 2014 Connecticut Tax Exempt Fund May 1, 2014 Massachusetts Tax Exempt Fund May 1, 2014 Michigan Tax Exempt Fund May 1, 2014 Minnesota Tax Exempt Fund May 1, 2014 New Jersey Tax Exempt Fund May 1, 2014 New York Tax Exempt Fund May 1, 2014 North Carolina Tax Exempt Fund May 1, 2014 Ohio Tax Exempt Fund May 1, 2014 Oregon Tax Exempt Fund May 1, 2014 Pennsylvania Tax Exempt Fund May 1, 2014 Virginia Tax Exempt Fund May 1, 2014 3
